DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 23 February 2021.  Claims 1, 3-9, 12, and 15-18 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3-9, 12, and 15, as well as the cancellation of claims 2, 10, 11, 13, and 14, and the addition of new claims 16-18.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 5, “the MENP solution” should apparently read --the solution containing the MENPs--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: in line 2, “generates changing” should apparently read --generates a changing--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: in line 3 and again in line 4, “the MENP solution” should apparently read --the solution containing the MENPs--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: in line 3, “surface to where” should apparently read --surface where--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: in lines 1-2, “applying a solution of MENPs” should apparently read --applying the solution containing the MENPs--; and in line 3, “surface to where” should apparently read --surface where--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cells that are attached to or surrounding the MENPs" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  While “the cells” has previously been recited, these cells have not been recited to be attached to or surrounding the MENPs.
Claim 4 recites the limitation "the changing magnetic field" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation "the magnetic field" in lines 4-5.  It is not clear if this is referring to the magnetic field recited by claim 1 or to the constant magnetic field recited previously by claim 5 (or if these fields are the same).  
6 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 also recites the limitation "the cells attached to or surrounding the MENPs" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  While “the cells” has previously been recited, these cells have not been recited to be attached to or surrounding the MENPs.
Claim 7 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the cells of the muscle or tissue" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected by virtue of its dependence upon claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 19-21 of copending Application No. 16/379,793 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1, 8, 9, 15, and 16 are allowed, for the reasons presented in the previous Office action, as these claims now include subject matter indicated as allowable.
Claims 3-7, 17, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12 would be allowable if the double patenting rejection set forth in this Office action is overcome, for the reasons presented in the previous Office action, as this claim now includes subject matter indicated as allowable.

Response to Arguments
Applicant’s arguments with respect to the claim objections and most of the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn.  However, as detailed supra, several rejections under 35 U.S.C. 112 persist.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102, as well as the double patenting rejections over U.S. Patent Nos. 10,188,731, 10,335,487, and 9,724,503 and copending Application Nos. 16/218,457 and 16/215,586 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant's arguments with respect to the double patenting rejection over copending Application No. 16/379,793 have been fully considered but they are not persuasive.  Applicant argues that stimulating cells and disrupting or kill bacteria or viruses are patentably distinct because they function in an opposite way, as killing skin cells would not be part of rejuvenating facial skin.  However, claim 12 does not recite stimulating cells for skin and appearance improvement (as claim 1 does) or for rejuvenating facial skin; instead, it merely recites “stimulating cells.”  Applicant does not provide a special definition for “stimulating.”  A reasonable definition for “stimulating” in the context of the present invention is providing a stimulus, which is a thing or event that evokes a specific functional reaction in an organ or tissue.  The claims of the co-pending application recite such stimulating.  Claims 17 and 18 recite that the method is for deep muscle or tissue toning and that the electric field is to stimulate the cells of the muscle or tissue; these claims are not rejected under double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791